Exhibit 10.3

Schedule of Omitted Documents

of Strategic Storage Trust II, Inc.

The following Purchase and Sale Agreements have not been filed as an exhibit
pursuant to Instruction 2 of Item 601 of Regulation S-K; these documents are
substantially identical in all material respects, except as noted below, to
Exhibit 10.1 to this Form 8-K:

 

  1. Purchase and Sale Agreement, dated as of March 25, 2016, by and between
Copans Storage, Ltd., and Trisun Copans, LLC, as tenants in common, and SST II
Acquisitions, LLC for the purchase of 2320 NE 5th Avenue (purchase price
$18,576,855.00)

 

  2. Purchase and Sale Agreement, dated as of March 25, 2016, by and between
Lake Worth Self-Storage Limited Partnership and SST II Acquisitions, LLC for the
purchase of 8135 Lake Worth Road (purchase price $23,064,525.00)

 

  3. Purchase and Sale Agreement, dated as of March 25, 2016, by and between
Magi Florida Partners, Limited and SST II Acquisitions, LLC for the purchase of
2581 Jupiter Park Drive (purchase price $26,925,992.50)

 

  4. Purchase and Sale Agreement, dated as of March 25, 2016, by and between
Royal Palm Storage Limited Partnership and SST II Acquisitions, LLC for the
purchase of 10719 Southern Boulevard (purchase price $24,003,787.50)

 

  5. Purchase and Sale Agreement, dated as of March 25, 2016, by and between VSC
of Palm Beach Limited Partnership and SST II Acquisitions, LLC for the purchase
of 501 NW Business Center Drive (purchase price $14,506,635.00)

 

  6. Purchase and Sale Agreement, dated as of March 25, 2016, by and between
Wellington Storage Limited Partnership and SST II Acquisitions, LLC for the
purchase of 1341 State Road 7 (purchase price $21,916,510.00)

 

  7. Purchase and Sale Agreement, dated as of March 25, 2016, by and between
Abby Mini Storage Limited Partnership and SST II Acquisitions, LLC for the
purchase of 10451 NW 33rd Street (purchase price $24,838,715.00)

 

  8. Purchase and Sale Agreement, dated as of March 25, 2016, by and between
Cypress Self Storage, LLC and SST II Acquisitions, LLC for the purchase of 7755
Preserve Lane (purchase price $25,673,615.00)

 

  9. Purchase and Sale Agreement, dated as of March 25, 2016, by and between
Linton Storage Ltd. and SST II Acquisitions, LLC for the purchase of 189 W.
Linton Boulevard (purchase price $30,787,487.50)

 

  10. Purchase and Sale Agreement, dated as of March 25, 2016, by and between
Fullerton Mini Storage, LLC and 7989 Rossville, LLC, and SST II Acquisitions,
LLC for the purchase of 7989 and 7979 Rossville Boulevard (purchase
$28,387,095.00)